1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5
     ERIC JOHN NEES,                                 Case No. 3:10-cv-00092-MMD-CBC
6
                                       Petitioner,
7           v.                                                        ORDER
8    GREGORY SMITH, et al.,
9                                  Respondents.
10

11          This pro se habeas matter is pending before the Court for consideration of the

12   remaining claims in the Petition (ECF No. 45). Respondents have answered (ECF No.

13   82). Although Petitioner has filed a reply, he replied only with respect to the arguments

14   concerning Ground 3(b), as he was unsure whether his reply could address the other

15   grounds of the Petition. (ECF No. 85 at 2.) Petitioner indicates that he would like to file a

16   reply to the other grounds in the Petition—Grounds 1, 2, and 3(a). (Id. at 3.) As the Court

17   did not advise Petitioner that he could file a reply and in the unique circumstances of this

18   case it was not clear that he could do so, Petitioner’s confusion is understandable.

19   Accordingly, if Petitioner wishes to file a supplement to his reply addressing all grounds
20   discussed in Respondents’ amended answer (ECF No. 82), including Grounds 1, 2, and

21   3(a), he may do so within 30 days of the date of this order. If Petitioner fails to file a

22   supplement to his reply within that time period, or request an extension of time to do so,

23   this matter will stand submitted for consideration on the merits.

24          DATED THIS 26th day of February 2019.

25

26                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
27

28
